EXHIBIT 6
                                              EVIDENCE                 NOTES/CONTAINER                  DATE

                                              PHOTOGRAPHS
                                              RADIOLOGY
 TEETH:
  UPPER: _CJ I
              N. . \--   LOWER:_lwrf_
                                      l\-1.   FINGER PRINTS
                                              PALM PRINTS
  SPECIMEN                 WEIGHT             FOOTPRINTS
HEART                      ,i~o               DNACARD(S)
R.LUNG                    ''500               DNABILE
L.LUNG                    '·430               HAIR
LIVER                    ' t'-t   I0         ·BLOOD
SPLEEN                    ' l (o 0            BLOOD
R.KIDNEY                   '160               URINE
L.KIDNEY
BRAIN                     ,, ,
                           ..... Li~O
                                  \ ~()
                                            , VITREOUS
                                              ' LIVER
THYMUS                                    , TISSUE CUP
ADRENALS                                       HISTOLOGY
                                               PROJECTILE(S)

     CONDITION OF BODY
BURNED
SKELETAL
DECOMPOSED
FRESH
FRAGMENTED
                         "'-'             '    P. EFFECTS
PRESERVED

Toxicology:    ~       Held
                                              , CLOTHING
     Outside Lab _ _ _ __

Pending Tests&±i(\Q         s-~ Q
        W-~ev
Wet Tech Q... t)\~ry Tech -"G'~ Exam Type: 27A 27E                    1        Manner: NA S

Reviewed B y : - - - - - - - -
Observers/Agency: _ _ _ _ _ _ _ _              Cause ofDeath: M ll   J.v\A.5   + 0)(   c),   It   JIA.cAe
                                                                                                    t;< c,&,,__.,_, ~
                                               Contributory: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                                      -,,,.p
                                                                       __________
Person Involved in Examination:

                                               M.E. SIGNATURE: _ _
                                           ~                                                                      ~
                              ALAB.Uf..\
                              DEPARTME!\T OF FORE~S[C ScrE~CES
                                        ? o acx n~s                                 2J51 FILLINGIM ST
                                  "11C3:L:. A..A3~.'ltl.l 3-5'5'.'".:          l\,IQSILE. A;.A3..>.,\tA J6S I 7
                                       '25: 1.11: -7J25                        FA.::SiMIL: (251, 4 7C-53 I 5




                                                              Autopsy Protocol

   Case NO:       larnt-009.S-0
                    l                                                   Cate of Examination:             2-/fJ /11                  Time:
                                                                                                                                              Io :a._t
   Name:    J)on,,'111"~ ttf, <Cfl>                                 Date of Death:            2-/ ( /11
  County:      LJc"1r'n1: I\                                        Type of Case:            Ot+

  Age:   lf 'Z-                        Race:          f>                                Sex:        fY"\


  Pathologist:         J)c.      $'.. lw""c.r
  Pathological Diagnosis
  ~   j u.cltc.1 o--e     e..i< e cu....+'~
  - r\TN



 Cause of Death:

 Manner of Death:

 External Description

 Body Condition:         8                        decomp                    skeletonized                                  burned


Length:        ft2 9                              Weight:              i(a <f                                     Body Heat:       ~cl {((_

Rigor:     f                                      Livor:            f Ir-p J 11{                                  Hair:   (l;R_,
Eyes:                                             Teeth:                                                          Facial Hair:     _J. { f

Clothing'Personal Effects:

      bfS I
Medical Treatment:




Comm en ts!I njuries:
         Internal F:t:imin:ition:

        Scrsosal Ca.,itics:

        C:\S:
                  Brain:

       ~eek:


       Cardio., :i.scuhlr S'r-stem:
               Heart:          J'?
                                 0
       Respiratory Tract:
              Rjght Lung:        fJOD         WI i(cA,   eu(,
              Left Lung:         '-f :?z>1)
      G~:Hrointestin:il System:    Af@             (3- - I OD 4i;..,-V tU"-        '(>)   vtGO   i o{,
     Hep:.1tobili~1rI· System: ] lf' Q

     Pancreas:~
     Spleen:    1&0
    Adrenal Glands:            ~
    Genitourin:H")" S}stem: LO
            Right Kidney: J Tl
            Left Kid,aey: )    0     lJ
   Reproductive Tract:               -v'
   )I u.scu loskeletal S)"stem:

   Immunologic S,ystem:
        Thymus:


  Addition:ll Procedures:
  Rad iQgraph.s:

 Microbiolog:.-·:
 Chemistry:

 Genetic Studies:

 :\. licro-exa min:.1 ti on:

Toxicolog)':


LOGISTICS:
Boll_> Tr:in~it Info:     z/'6/l'i e O'D         Ol[ -    :).   E.-.·c.. "Do-., IAJ, 1>ef"-I-> -         f c...s 0
Persons Present at       Autops~·:


Pcrson:.1( Effoct.s Disposition:
19ME00956
DOMINIQUE RAY
Alabama Deparlmenl of Corrections - H                                                     01-
                                                                                                                                                                             Da le_Lftb_____                                                                                                 C;;~ 1' 10
/\L/\Df-\IV I /-\ ULaf-\n I IV I L. I ~ I                                                      -



                                                                                                                                                                                                                                                                           ~1 IT1
     FOR EN S \C SC IENCES                                                                                         -------                                        .r----.                            (,.,,.---\,                                                                 1
                                                                                                                                  .! -:')' \                      c;:_-~
                                                                                                                                                                     .;-~ ..                                   )

                                   /,,. "' ~ ·:·:- .\                                                              c--· ·j·, ~-(1                                                                    \----/ ·
                                                                                                                                                                                                                                  ©'"\ (IL-'-r .-(
                                                                                                           (       ./\                                                                                 )-'                    l


                               \., . ., ')                                                                                                                                                   ..
                              (I                                I
                                                                                                                                  l--                                J                        ----
                                                                                                                                                                                                  -·                          ....____
                                                                                                                                                                                                                                         --....._


                                                                                                                                                                                                                                                                     L=J'· _?\
                               l            . .,           • - ,\                                          )

                                               .l           y                                                            . -. - -                                   t                 /                              ' .
                                                   "' 'l
                                              ........... I

                                                                                          /    t) )\
                                                                                                   /

                                                                                                                                             ~
                                                                                                                                                 "\.
                                                                                                                                                       --.......1\
                                                                                                                                                                                     I
                                                                                                                                                                                    .J .
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                     ;                                    ,·
                 /--·· - · ®~ // // .!1------ f
                                            I .. - -·                                                                                                                                                                I
                              ,......-1                             '·                                             /                                                                                         '                                        I

                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                     I

                                                                                                                                                                                                                                                                                             .' v                -...\           -\~\\
                                                                                                                                                                                          \I / i ·.
                                                                         ( I ( (\                                                  ,'                                        (
                                                                                                                                                                                I         "~ ,'
                                                                                                                                                                                                                         I .
                                                                                                                                                                                                                         \    .
                                                                                                                                                                                                                                              \
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                             ;                           f'\
                                                                                                                                                                                                                                                                                                                     (. I()'~ I/
                                                                                                                                                                                                                                                                                                                                                -~

                I.       1•                                                  \ •   \ ._    \                   '                             I                               I/
                                                                                                                                                                              I
                                                                                                                                                                                         I                       .
                                                                                                                                                                                                                         '.                           l\
                                                                                                                                                                                                                                                      I                    ""'
                                                                                                                                                                                                                                                                                                                         \
                                                                                                                                                                                                                                                                                                                          "                 '


                                                                                                                                                                                    1·               ·
                                                                                                                                                                         /
                                                                                                                                                                                                                                                                                                                                         ~ \'
          ,..            -1                            .                 \     \      )                                      .           I                        1-'                                                    i
                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                      \                      .\                    , I
                                                                                                                                                                                                                                                                                                                             \

                                                                                                                                                                                                                                                                                                                         ' ) i~ \
                                                                                                                                                                                                                                                                                                                                     /




                                                                                                                                                                                                                                                                                                                         ( '\j_~)
                     '                             '                                                                         •.          \                    (                                                                                                \                               I




                                                                                                       I
                                                                                                                                 j . )                                                            I

                              \
                                   '- \) ... )                                                 (
                                                                                                   I


                                                                                                   ,
                                                                                                                        1I
                                                                                                                       I ·                              I
                                                                                                                                                         /i                                            \
                                                                                                                                                                                                         (' JJ
                                                                                                                                                                                                                         I    I   -'                                              (. .7 ~,,)
                                                                                                                                                                                                                                                                                             \j
                                                                                                                                                                                                                                                                                     ----- . -              )/
                                                                                                                                                                                                                                                                                                                  )
                                   \ l\ I/
                                    \
                                                       11
                                                                                                   }   \
                                                                                                                    I~                  /i              I\ , ,
                                                                                                                                                                                                         1
                                                                                                                                                                                                                 (1l);.<~         I                                •"""\         _    .
                                                                                                                                                                                                                                                                                     / /)-           /
                                                                                                                                                                                                                                                                                                   ~~-----_..
                                                                                                                                                                                                                                                                                                    _ _.-
                                                                                                                                                                                                                                                                                                                                 I

                                                                                                                                                                                                                                                                                                                                 \




                                   I/ )l) ·~
                                                       1
                                                       ·                                                   I           -...,            I I.                                                                                                                                             j
                                                                                                                   ~~                                                                                    ~tQi tJ9 . T~ \-).··r"'r~~'\- .-..__
                                        I                                                                                                                         ........ __                            (               .                                     ,,..'..;_)[' ..... ..
                                                                                                   l
                                                                                                       ----..__.._._;..;.
                                                            '                                                                                                                                                    c. ~   "             l)->
                              \._-:_•. J                        ~I
                                                                                                                                                                                                                                                           -----~
~ Alabama Department of'::ensic Sciences
~                             Report of Death Investigation

    CASE NUMBER                         19ME00956                                             DATE          February 7, 2019                      COUNTY           Escambia

    District Attorney                   Stephen Billy                                         Judicial Circuit            21st                    Coroner          Daniel Raulerson
    DECEDENT INFORMATION
I Dominique                                        I                                        Ray                                                     142                 B                           May31, 1976
    FIRST                                              MIDDLE                               LAST                                                          AGE             RACE            SEX            DATE OF BIRTH

-                                                          Adult
     SOCIAL SECURllY NUMBER                          ADULT I JlNENILE             MARITAL STATUS        OCCUPATION                                          EMPLOYER

    HOME ADDRESS

    NUMBER AND STREET                                                                                                            CllY, STATE OR COUNTY                                                   ZIP CODE

    NEXT OF KIN INFORMATION

    NEXT OF KIN                                                                            RELATIONSHIP                                 PHONE NUMBER                                     ALT. PHONE NUMBER


    ADDRESS                                                                                                             DATE NOTIFIED                                         BY

    DATE PRONOUNCED DEAD                 02/07/2019                                                                          Daniel Raulerson
                                                                         DEATH CERTIACATE DFS           NO
    TIME PRONOUNCED DEAD                 22:12                                                                               M.D. /CORONER SIGNING DEATH CERTIFICATE               FUNERAL HOME


    TYPE OF DEATH ( N, A, S, H, U I
                                          '         SUDDEN IN APPARENT GOOD HEALTH                  D               VIOLENT OR UNNATURAL            D                   IN PRISON, JAIL OR POLICE CUSTODY                     D
                 Homicide                                UNATTENDED BY PHYSICIAN                    D                    SUSPICIOUS                 D                                  UNUSUAL                                D
        DOMESTIC VIOLENCE RELATED DEATH                     Yes       D      No      D    Unknown       D                      HISTORY OF TOBACCO USE                           Yes         D       No      D       Unknnwn       D
                      LAST SEEN OR HEARD ALIVE             INJURY/ ILLNESS          DEATH I FOUND               DOA                DFS NOTIFIED           POLICE NOTIFIED                          VEHICLE INDICATE

     DATE                                                                                                                         02/0712019                                          DRIVER
                                                                                                                                                                                                                    a
                                                                                                                                                                                      PASSENGER
                                                                                                                                                                                                                    a
                                                                                                                                        22:56                                         WHERE SEATED
     TIME                                                                                                                                                                             PEDESTRIAN
                                                                                                                                                                                                                    a
    LOCATION                                                ADDRESS                                                              CITY, STATE OR COUNTY                                PREMISES (HOME, WORK, STREET, ETC.)
    INJURY OR ILLNESS            866 Ross Road                                                                                  Atmore, AL 36502                                      Holmon Prison
    DEATH                        866 Ross Road                                                                                  Atmore, AL 36502                                      Holmon Prison
    BODY FOUND                   866 Ross Road                                                                                  Atmore, AL 36502                                      Holmon Prison

    INVESTIGATING AGENCY
    1. Agency                 AL Dept of Corrections                                                                            Case Number

       Investigator           Warden Cynthia Stewart                                                                            Phone Number                251-368-8173
    2. Agency                                                                                                                   Case Number

       Investigator                                                                                                             Phone Number


    MEDICAL HISTORY (operations, illnesses, alcoholism, drug abuse, suicide attempts, etc.: birth records (infants))
    Physician/lnstitlltion                                                                          I Diagnosis I                                                                       Date
                                                                                                                                                                                                     I
            Address                                                                                                                                 I    Phone Number

    Physician/ Institution                                                                          I   Diagnosis   I                                                                   Date
                                                                                                                                                                                                     I
            Address                                                                                                                                 I    Phone Number

    Physician / Institution                                                                         I   Diagnosis   I                                                                   Date
                                                                                                                                                                                                     I
            Address                                                                                                                                 I    Phone Number


    IDENTIFICATION
    Identification made by    I Holman Correctional Facility                                                                                                            Notification of Eye Bank     I Yes I DI           No   ID
                                                                                                                                                                                        ANY ANATOMICAL DONATION
    Source of lnforma!ion I Of5cial Tille, Relationship to Decedent     Dr. Raulerson
                                                                                                                                                                        Yes      ID I No I DI                  Unknatvn   ID
    Form DFS-18                                                                                                                                                                                               Page 1of2
I CASE NUMBER                                  19ME00956
 SCENE INFORMATION
 DFSatScene          No              I    At           I                          I   Hours          I   DFS left scene at   I                           Hours   I   First Ollicef at Scene

 Photos              None          I By                                                I SceneTemp.                               I Hunidity                                I Weather
 Resuscitation Atlmqlted   I No                 I No I ER I No I of
                                               ByEMT                                                                                                           I Drugs given I
 Person removing body from scene     I Escambia County Sheriffs Office                                         Body now (to be picked up at)             ADFS

 DESCRIPTION OF BODY
 Clothed
                 I          I Unclothed I       I Part!yclolhed I                                I   Sitting    I                    1   Body heat
                                                                                                                                                     I                         ARMS:          Straight                    Flexed

 Body Position                       I OnBack I         I On Front                    I               I   Rside         I                 j Lside
                                                                                                                                                          I                    LEGS:          Straight                    Flexed

 Deseribe:                                                                                                                                                                     NECK:          Straight                    Flexed


 MEANS/WEAPONS
 Revolver    I              I Semi-auto I                  I Shotgun I               I Rifle I                      Shots Fired
                                                                                                                                     I                                  I Knife I                        I Blade Leng1h       I
 Cal I Gauge I Make I Model
                               I                                                                                    Found    I                 I Where
 VEHICLE: (color/yearhnake/model/damage)
                                                I                                                                                                             Other weapon(s)
                                                                                                                                                                                     I
 NARRATIVE
 DFS Notified by      I Dr. Raulerson                                                                 I Official Title I Escambia County Coroner
 Narrative summaf)' of circumstances surrounding death:
 On February 7, 2019 at 22:54, I was notified by Dr. Raulerson about the decedent Dominique Ray 42/B/M. The decedent was an
 inmate on death row at Holman Correctional Facility who was scheduled to be put to death on 2/0712019 at 6 p.m. by lethal
 injection for the 1995 killing, rape, and robbery of 15-year-old Tiffany Harville. The decedent was pronounced on scene on
 02/07/2019 at 22:12. ECSO transported the decedent to ADFS for further examination.
                                                                         Report Prepared by:



                                                                         Signature




 Form DFS-18                                                                                                                                                                                                                Page 2of2
                    ALABAMA
                    DEPARTMENT OF FORENSIC SCIENCES
                             P.0. Box 7925                 2451 USA Medical Center Drive
                            Mobile, AL 36670                     Mobile, AL 36617
                                  Tel.                        Facsimile (251) 470-9962
                             (251) 470-9912



                                    REPORT OF AUTOPSY
ADFS CASE NUMBER:           19:ME00956                                      DATE: February08, 2019
                                                                            TIME: 1024 hours
NAME(S):    DOMINIQUE RAY

COUNTY OF DEATH:            Escambia                       DATE OF DEATH: February07, 2019

AGE: 42 years         RACE:B         SEX:M          LENGTH: 69 inches            WEIGHT: 168 pounds


                                              FINAL DIAGNOSES

I.    Mixed drug toxicity due to judicial execution: postmortem blood positive for midazolam

II.   Oinical history of hypertension.

                                         "i




                CAUSE OF DEATH: Mixed Drug Toxicity due to Judicial Execution.

                MANNER OF DEATH: Homicide.




                                                                                               Page 1of4
Case#           19ME00956 '-1)
Name            Dominique Ray

                                       EVIDENCE OF INJURY

None.

                                    EXTERNAL EXAMINATION

The body is that of a well-developed, well-nourished, Black male, whose appearance is compatible with the
stated age of 42 years. His body, when nude, weighs 168 pounds and is 69 inches long. The body is cold
due to refrigeration, rigor is fully developed, and the posterior red-pwple lividity is partially fixed. The
scalp hair is black The irides are brown, and there are no petechiae of the bulbar or palpebral surfaces of
the conjunctivae. Facial hair consists of a mustache and beard The ears, nose, and lips are nonnally
formed. The teeth are natural and in good condition. The neck, chest, and breasts are symmetrical. The
abdomen is flat. The external genitalia, anus, and perineum are unremarkable. The extremities are well
developed and symmetrical. The back and buttocks are atraumatic. The body is well preserved, and not
embalmed.

Identifying marks and scars consist of tattoos on the left anterior chest, the right upper back, the right
upper arm, and the left upper arm, forearm, and hand. A linear scar is on the left anterior shoulder.


                          EVIDENCE OF MEDICAL INTERVENTION

Multiple electrocardiogram pads are on the body. Intravascular catheters are in the right and left
antecubital fossae.


                                    INTERNAL EXAMINATION

SEROSAL CAVITIES: The thoracic and abdominal organs are in their nonnal anatomic positions. The
body cavities contain no adhesions or abnonnal collections of fluid

CEN1RAL NERVOUS SYSTEM The brain weighs 1,140 grams. The scalp and skull are unremarkable.
The dura and dural sinuses are unremarkable. There are no epidural, subdural, or subarachnoid
hemorrhages. The leptomeninges are thin and delicate. The cerebral hemispheres are symmetrical with a
nonnal gyral pattern. The cranial nerves and blood vessels are unremarkable. Sections through the cerebral
hemispheres, brainstem, and cerebellum are unremarkable. There are no hemorrhages in the deep white
matter or the basal ganglia. The cerebral ventricles contain no blood.

NECK: The soft tissues and prevertebral fascia are unremarkable. The hyoid bone and larynx are intact.
The tongue is normally formed and atraumatic.

CARDIOVASCULAR SYSTEM The heart weighs 350 grams. The aorta and its major branches and the
great veins are normally distributed. The intimal surface of the abdominal aorta is free of atherosclerosis.
The pericardium, epicardium, and endocardium are smooth, glistening, and unremarkable. There are no
thrombi in the atria or ventricles. The foramen ovale is closed. The coronary arterial system is right
predominant and free of atherosclerosis. The atrial and ventricular septa are intact. The cardiac valves are
normally formed The myocardium is dark red-brown and firm, and there are no focal abnormalities.

RESPIRATORY SYSTEM: The right lung weighs 500 grams, and the left lung weighs 430 grams. The

                                                                                                 Page 2of4
Case#           19ME00956 \..,I
Name            Dominique Ray

upper airway is unobstructed. The laryngeal mucosa is smooth and without petechiae. The pleural swfaces
are smooth and shiny. The pulmonary arteries contain no emboli. The major bronchi are patent.
Sectioning of the lungs discloses a pink, moderately congested parenchyma oozing small amounts of
yellow-tinged frothy fluid.

HEPATOBILIARY SYSlEM: The liver weighs 1,410 grams and is covered by a smooth, glistening
capsule. The parenchyma is dark red-brown and moderately congested. The gallbladder contains no calculi. -
The extrahepatic biliary ducts are unremarkable.

GASlROINIESTINAL SYSlEM: The esophageal mucosa is gray, smooth, and unremarkable. The
stomach contains approximately 100 milliliters of tan-green mucoid material. No tablets or capsules are in
the stomach. The gastric mucosa has normal rugal folds and there are no ulcers. The small and large
intestines are normally distributed. The appendix is present. The pancreas is unremarkable externally and
on sectioning.

GENITOURINARY SYSlEM: The right kidney weighs 150 grams, and the left kidney weighs 140 grams.
The renal subcapsular surfaces are smooth and slightly lobulated The cortices are of normal thickness.
The calyces, pelves, and ureters are unremarkable. The urinary bladder contains approximately 50
milliliters of clear yellow urine. The mucosa is gray, smooth, and without focal lesion. The prostate gland is
unremarkable.

ENDOCRINE SYSlEM: The thyroid and adrenal glands are unremarkable externally and upon
sectioning. The parathyroid glands are not identified The pituitary gland is normal in size and shape.

IMMUNOLOGICAL SYSlEM: The spleen weighs 160 grams and is covered by a smooth, blue-gray,
intact capsule. The parenchyma is dark red. The lymph nodes are unremarkable.

MUSCULOSK.ELETAL SYSlEM: The clavicles, ribs, sternum, pelvis, and vertebral column have no
fractures. The diaphragm is intact. The muscles are normally formed

HEMATOPOIE TIC SYSlEM: The maroon marrow of the ribs is unremarkable.


                                        ANCILLARY STUDIES

TOXICOLOGY: Blood, vitreous, and urine are collected (see separate report).


                                               LOGISTICS

AUIHORIZATION: Act No. 97-571, Acts of Alabama.

IDENTIFICATION: The body is positively identified by J. Eric Douglas - Escambia C.Ounty Sheriff's
Office.

PERSONS PRESENT: Wendy Ayer, Roxanne Diamond, and Torri Thomas - ADFS.

EVIDENCE: Photographs, fingerprints, palm prints, DNA cards, blood, urine, vitreous, and tissue.


                                                                                                   Page 3of4
Case#           19ME00956
Name            Dominique Ray


The facts stated herein are correct to the best of my knowledge and opinion at the time of report
completion.

TISsue evidence will be disposed 12 months from the date of the original report unless alternate
arrangements are made prior thereto.

Toxicology evidence, not tested, will be disposed 24 months from the date of the examination unless
alternate arrangements are made prior thereto.




~c~~
Staci Turner, Jv.1D
 Deputy Chief Medical Examiner

 May23, 2019
 Date Signed

SAT/sc/z:w




                                                                                                   Page4 of4
                              ALABAMA            ~                                                  "-"'
                              DEPARTJvlENT OF FORENSIC SOENCES
                              2026 Valleydale Road                   Telephone (205) 982-9292
                              Hoover, AL 35244-2095                  Facsimile (205) 403-2025




                                                 TOXICOLOGICAL ANALYSIS REPORT



      Staci Turner, MD                                                                     ADFS Case Number         19NIE00956
      Alabama Department of Forensic Sciences                                             Agency Case Number
      P. 0. Box 7925 Crichton Station                                                               Case Date       02/07/2019
      2451 Fillingim Street                                                                   Date Completed        05/22/2019
      Mobile, AL 36670-7925                                                                         Report ID        120170234


      Subject Ray, Dominique

Evidence analyzed (Including sub-items)
Item       Specimen                 Analyte                                             Result                  Method(s)                     Notes

lSl             Blood, cardiac              Ethanol                                      Negative               HSIGC
lSl             Blood, cardiac              Reference laboratory analysis                                                                     3

1Sl-1S2         Blood, cardiac              Midazolam                                    Greater than 1000 ng/ mL EIA, GCIMS,
                                                                                                                  LC/MS/MS
1S3             Blood, cardiac                                                           NA

1S4             Urine                                                                    NA

1SS             Urine                                                                    NA

1S6             Vitreous humor                                                           NA

Footnotes

NA-             Not analyz.ed/Not applicable
3-              Analysis was conducted by a reference laboratory; repon is attached.

Comments

Evidence was received in a sealed plastic bag.

A complete repon includes a 2-page reference repon.

Remaining evidence will be disposed 24 months from the date of this report unless storage space becomes limited or
altemate arrangements are made prior thereto.




   ""'8
   ACCREDITED
            !!U!IYH
       FORENSIC T£STING
         l..ASORATORY
                                        ONE DEPARTMENT• ONE GOAL• EXCELLENCE
                                                  AccreditedLaboratocyS)'Stem
                                                                2003-Presenl
                                                                                                                   Customer Satisfaction
                                                                                                                   Surveys are available at
                                                                                                                   www.adfs.alabama.gov


                                                                                                                             Pagelof2         ~
ADFS Case Number 19:ME00956
TOXICOLOGICAL ANALYSIS REPOR~
Report ID 120170234




   ~t~~
   Curt E. Harper
                           05/19/2019

   Forensic Scientist




                                        Page 2of2
         NMS     LABS
                                                               NMS Labs
                                                 200 Welsh Road, Horsham, PA 19044-2208
                                                Phone: (215) 657-4900 Fax: (215) 657-2972
                                                         e-mail: nms@nmslabs.com
                                                                                                                CONFIDENTIAL



                                     Robert A. Middleberg, PhD, F-ABFT, DABCC-TC, Laboratory Director



Toxicology Report                                                          Patient Name         RAY, DOMINIQUE
                                                                           Patient ID           19ME00956
Report Issued        04/22/2019 17:05
                                                                           Chain                30233362
                                                                           Age Not Given        DOB Not Given
  To:        20107                                                         Gender               Not Given
             Alabama Department of Forensic Science -                      Workorder            19107013
             Attn: Dr. Curt Harper
             2026 Valleydale Road
             Hoover, AL 352442095                                          Page 1of2




 Positive Findings:

        Compound                                               Resylt                                   Matrix Source
        Midazolam                                              3700                   ng/ml             001 - Cardiac Blood


        See Detailed Findings section for additional information

 Testing Requested:
        Analysis Code                            Description
        9329B                                    Benzodiazepines Panel, Blood

 Specimens Received:
        ID     Tube/Container              Volume/       Collection             Matrix Source                 Miscellaneous
                                           Mass          Date/Time                                            Information
        001 Blue Vial                      2ml           Not Given              Cardiac Blood

        All sample volumes/weights are approximations.
        Specimens received on 04/12/2019.




                                                                                                                          NMS v.18.0
                                       CC. -IDENTIAL                   Workorder       1910~~



•       NMS                               ....,;
                                                                       Chain           3023  2
                                                                       Patient ID      19ME00956
        I       LABS       I
                                                                       Page 2of2



Detailed Findings:
                                                                              Rpt.
  Analysis and Comments              Result                    Units          Limit      Specimen Source               Analysis By

  Midazolam                          3700                      ng/ml          50         001 - Cardiac Blood           LC-MS/MS

  Other than the above findings, examination of the specimen(s) submitted did not reveal any positive findings of
  toxicological significance by procedures outlined in the accompanying Analysis Summary.

Reference Comments:
  1.        Midazolam (Versed®) - Cardiac Blood:
             Midazolam is a short acting benzodiazepine (a DEA Schedule IV controlled compound) with strong central
             nervous system depressant/hypnotic properties. It is usually utilized for preoperative sedation, as a sedative
             hypnotic, and as an agent for the induction of anesthesia. It has significant abuse potential. Effects noted
             following use may include sedation, somnolence (drowsiness or sleepiness), visual disturbances (diplopia or
             double vision), dysarthria (slurred speech), ataxia (shaky movements and unsteady gait), and intellectual
             impairment and coma may result.

             Oral doses of 10 mg given to 20 subjects produced average peak plasma concentrations (at 1 hr. post dose) for
             midazolam of 69 ng/mL in males and 53 ng/mL in females. As a preoperative medication, intramuscular
             injection of midazolam at 0.13 mg/Kg body weight (9.1 mg/70 Kg body weight) produced peak plasma
             concentrations of 68 ng/ml.

             At high concentrations, confusion, impaired coordination, diminished reflexes, respiratory depression, apnea,
             hypotension and coma may result.

  Chain of custody documentation has been maintained for the analyses performed by NMS Labs.

  Unless alternate arrangements are made by you, the remainder of the submitted specimens will be discarded six (6)
  weeks from the date of this report; and generated data will be discarded five (5) years from the date the analyses were
  performed.

Analysis Summary and Reporting Limits:
All of the following tests were performed for this case. For each test, the compounds listed were included in the scope. The
Reporting Limit listed for each compound represents the lowest concentration of the compound that will be reported as being
positive. If the compound is listed as None Detected, it is not present above the Reporting Limit. Please refer to the Positive
Findings section of the report for those compounds that were identified as being present.

  Acode 9329B - Benzodiazepines Panel, Blood - Cardiac Blood

       -Analysis by High Performance Liquid Chromatography/ Tandem Mass Spectrometry (LC-MS/MS) for:

         Compound                                  Rpt Limit                Compoynd                             Bpl Limil
         7-Amino Clonazepam                        5.0 ng/ml                Flurazepam                           2.0 ng/ml
         Alpha-Hydroxyalprazolam                   5.0 ng/ml                Hydroxyethylflurazepam               5.0 ng/ml
         Alprazolam                                5.0 ng/ml                Hydroxytriazolam                     5.0 ng/ml
         Chlordiazepoxide                          20 ng/ml                 Lorazepam                            5.0 ng/ml
         Clobazam                                  20 ng/ml                 Midazolam                            50 ng/ml
         Clonazepam                                2.0 ng/ml                Nordiazepam                          20 ng/ml
         Desalkylflurazepam                        5.0 ng/mL                Oxazepam                             20 ng/ml
         Diazepam                                  20 ng/mL                 Temazepam                            20 ng/ml
         Estazolam                                 5.0 ng/ml                Triazolam                            2.0 ng/ml




                                                                                                                              NMS v.18.0
                                           Ala~ ~a     Department of Forensic Scir..,ces
    FormDFS-7
                                                    ~ Evidence Receipt of Body Y
    Rev 04-30-2018

    Day:   Fr\ ·           Date:   <Ji\61 }C>i           Time:   tfJ ··Cfj         Case Number:         \C\M f oa:\5(o                 ..
    Decedent's Name:   l)Jm~n~(\lg, ~~                                                   _5 l2>1\1lP Age/Race/Sex 4~\&lfV'
                                                                                          DOB:

    Location (Address or Facility Name):                  t'mmn                   tooeel\ ornJ B-\IJ'))ye. I M

    hk~~~~~=-IT~-·~E~~n-~~·~~~~~---A~~~~ __f_~_·b~--------
    Released By    Signature:_S~'~'-T-=~~;....::::;,,;;;;.....__~~~..:...-~..1.Jo.A..il.l..U.~i...&L..------------


                                                                                                                     or   D   Initialed and taped




    Funeral Home:                                                                                Phone Number:
I
                    ---------------                                                                                 ----------
           Date/Time         Location or Person ReceiYing                                  Signature                Agency            Location




                                                                 Release of Body
    Day:   m  0 N0 Pt':(   Date:      z,   l   \l   \~            Time: 16 ' i                         Location:    aors - Moe . ma:>.
    Released By (Printed Name):            B-..' ]) (~NO                                            Agency/Title:   ftof S,..   PfT"
    Released By Signature:           ~ • \\-Q~                                                                                ,
    Received By (Printed Name~:
                               •
                                     a.A ;           ...,b) _,,( 07 ,, u ll.. {
                                                    -,       ...__:...:>   ,,,-p. __,,,
                                                                                                 ((_Funeral Home:     Love-I-rt -     fV\oatYoj 141-.
    Received By Signature:    (2::::. -~ ' u--__,.        ____- -~ //?/ C,4: I               ./..


    Scanned into LIMS (Initial):    D                                                                    Decedent released in LIMS (Initial):   D
                                   Ala~"'ma   Department of Foren ·
FormDFS-7
                                      ).I    Evidence Receipt of Body
Rev 04-30-2018

       ------+ Date:       2/7/J. V/        Time8:)ef> Case Number:   t:1"/V /G Ci/Pf5 (,o
Decedent's Name:      d>M\!!11<1.1-el\ a..\{                  DOB:5/'31/Jlo Age/RJJ.ce/Sex~/_b/rv\
                                I/                                                                      r
                                          td l> t/'W1 tf Cf.! r r-ec"'T•'f "4      )                          1

                   +
Location (Address or Facility Name): ..               M                    &V\ •

                               or-c



h~~d~~ri~=-~-~~~~~~~~~-A~~~&:_f
                              __C~5_6_________
              ·gnature:_~+---~"-IZ.~~~:!::::::::::_ _ _ _ _ _ _ _ _ _ _ _ _~=:::::::::..---




                                                  Release of Body
Day:
    ------ Date:-------------- Time:---------                             Location:
                                                                                       --------------------
Released By (Printed Name): _ _ _ _ _ _ _ _ _ _ _ _ _ Agency/Title:____________________

Released By Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Received By (Printed Name): ______________________ Funeral Home: _____________

Received By Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Scanned into LIMS {Initial):   D                                            Decedent released in LIMS {Initial):   D
 ~~~:· "r~ •. ~·_.:.••
 : ..... -- ~ -) !-..-: '. • .•.




.'




                                        -:--....

                                   ~·




                                                   .n
                                                   : Ii.·'
                                         -~
                                                    ~~·--                              ~

                                                                                                         ---
 FormDFS-20
                          AI~ama Department of Forensic sC'fe~ces
                                     Personal Effects Form
 Rev 05-24-2018



  I hereby acknowledge receipt of personal effects of   ~v 11   • , • l'>-1   v~   1   - -   .." _




  c~~-~M€~5~ ~m_f_~~~~~~b~~~---------
  The personal effects include:

 6\'\Q... Bb1rt

~I ,,..   "¥""'' '   -   ' """ - -                                                                   I




  Printed Name:      ------------~----~--~~~~--~----~--------~~---



  Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  Agency: _______________________________________________________

  Date=------------------------~-------------------------------
